*142By the Court,
Garber, J.:
The statute under which the petitioner was convicted, (Stats, of 1871,142) requires the affixing of a stamp to such a bill as that drawn by him. It levies upon foreign bills the same rate of duty imposed upon inland bills; but it does not extend to the former the exemption accorded to the latter.
The statute is not a regulation of commerce between this and other states, nor does it lay an impost or duty on-exports, within the meaning of Secs. 8 and 10 of Art. I of the constitution of the United States. Though this may not have been directly decided by the Supreme Court of the United States, it follows from and is the necessary result of the reasoning of that court in Nathan v. Louisiana, 8 How. 73, and Paul v. Virginia, 8 Wallace, 168. In Paul v. Virginia, the proposition that foreign bills of exchange, although instruments of commerce, are the subjects of state regulation and may be subjected to direct state taxation, is assumed as the logical result of the principle enunciated in Nathan v. Louisiana. This assumption was not a mere dictum, but was virtually a decision affirming the proposition thus made the basis of the later adjudication, and to the consideration of which as “ a main part of the argument,” the attention of the court was pointedly directed. 5 Taunton, 159. It is also fully sustained by the argument of Chief Justice Taney, in the Passenger cases. He says: “ I may, therefore, safely assume that, according to the true construction of the constitution, the power granted to congress to regulate commerce did not in any degree abridge the power of taxation in the states. They are expressly prohibited from laying any duty on imports or exports, except what may be absolutely necessary for executing their inspection laws, and also from laying any tonnage duty. So far, their taxing power over commerce is restrained, but no further. They retain all the rest; and if the money demanded is a tax upon commerce or the instrument or vehicle of commerce, it furnishes no objection to it, unless it is a duty on imports or a tonnage duty, for these alone are forbidden.”
A bill of exchange is neither an export nor an import, but it would make no difference if it were; for the term “ export,” in *143the clause of the constitution referred to, embraces only articles exported to foreign countries, and does not include those exported from one state into another. 8 Wallace, 123. It follows that the enactment of the statute in question was a legitimate exercise by the state of her inherent and unsurrendered power of taxation. The petitioner is remanded to the custody whence he came,